I have no disposition to be hypercritical, but I am of the opinion that this case is not one which gives rise to the doctrine of res ipsa loquitur, though I concede that the jury may be authorized to draw an inference of negligence from the facts proven.
An application of the doctrine here, while not prejudicial, may be the occasion for its misapplication, when it would be prejudicial. The idea lost sight of by Justice BROWN in this case is that the doctrine is a presumption which arises in the absence of evidence, when defendant has peculiar knowledge of the facts, and therefore able to dispel any supposition of negligence where the accident occurred by reason of the manner in which defendant operated its business or appliances, not open to ordinary observation. It is therefore distinguished from an inference which the jury may draw from proven facts. It takes the place of proof, but does not furnish a rule by which proof is to be interpreted. Lawson v. Mobile Electric Co.,204 Ala. 318, 85 So. 257. This distinction is sometimes not fully given effect, and the term is therefore inaccurately used. It was so pointed out in our case of Mathews v. Alabama Great So. R. Co., 200 Ala. 251, 76 So. 17; 45 Corpus Juris 1198, 1205; Lawson v. Mobile Electric Co., supra; and again fully discussed, as stated above in this memorandum, in Reichert Milling Co. v. George, 230 Ala. 3, 162 So. 393.
I am authorized to say that BOULDIN and KNIGHT, JJ., concur in the foregoing.